Case: 11-50777     Document: 00511879466         Page: 1     Date Filed: 06/07/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 7, 2012
                                     No. 11-50777
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JAVIER HOMERO REYES,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 2:10-CR-758-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Javier Homero Reyes appeals the sentence imposed following his guilty
plea conviction for illegal reentry into the United States after deportation. He
argues that 30-month below guidelines sentence was procedurally and
substantively unreasonable because the district court did not give adequate
reasons for the sentence and provided no indication that it actively weighed the
grounds that he argued warranted a substantially lower sentence. Because he
did not raise these arguments in the district court, he concedes that review is

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50777    Document: 00511879466      Page: 2    Date Filed: 06/07/2012

                                  No. 11-50777

limited to plain error. See United States v. Mondragon-Santiago, 564 F.3d 357,
361 (5th Cir. 2009); United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
      The district court considered the 18 U.S.C. § 3553(a) factors, Reyes’s
allocution, his counsel’s arguments, the letters submitted on behalf of Reyes, and
the Presentence Report. The district court stated at sentencing and in the
statement of reasons that a sentence below the guideline range was appropriate
based on the need to provide just punishment for the offense and based on
Reyes’s history and characteristics, including that he had only one prior
conviction that was used to enhance his offense level and to calculate his
criminal history category. The district court’s explanation was fact-specific, was
consistent with the need to promote respect for the law under § 3553(a)(2)(A),
and was adequate to allow for meaningful appellate review. See United States
v. Key, 599 F.3d 469, 474 (5th Cir. 2010), cert. denied, 131 S. Ct. 997 (2011);
United States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006). Therefore, Reyes has
not shown any procedural error, plain or otherwise. See Mondragon-Santiago,
564 F.3d at 365.
      Reyes’s challenge to the substantive reasonableness of his sentence is
merely a corollary to his procedural argument that the district court failed to
provide adequate reasons for the sentence; because his procedural argument
fails, his substantive argument also fails. See United States v. Rhine, 637 F.3d
525, 530 (5th Cir. 2011), cert. denied, 132 S. Ct. 1001 (2012). Reyes has not
shown that the district court failed to account for a factor that should have
received significant weight, gave significant weight to an improper factor, or
clearly erred in balancing the sentencing factors. See Smith, 440 F.3d at 708.
Therefore, he has not shown plain error concerning the substantive
reasonableness of the sentence. See Peltier, 505 F.3d at 391-92.
      AFFIRMED.




                                         2